Mr. Presiding Justice Dibell delivered the opinion of the court. 4. Intoxicating liquors, § 151*—when evidence sufficient to support finding of sale in anti-saloon territory. Evidence on an information for selling intoxicating liquors in anti-saloon territory examined and held to support a verdict of guilty. 5. Intoxicating liquors, § 158*—when instruction as to effect of issuance of Federal receipt proper. On an information for selling intoxicating liquors in anti-saloon territory, an instruction that the issuance of an internal revenue special tax stamp or receipt by the United States to any person as a retail dealer in liquors or in malt liquor at any place in anti-saloon territory is prima facie evidence of the sale of intoxicating liquor by such person at such place or at any place of business of such person within anti-saloon territory where such receipt is posted, provided a sale of liquor of any kind is proven beyond a reasonable doubt, regardless of the kind of liquor sold, is not improper for failure to require not only the issuance of such receipt but its posting at his place of business, where the instruction follows the language of the statute and defendant causes the court to give a second instruction for him to the same effect which does not require the posting of such notice. 6. Criminal law, § 558*—when error in giving or refusing instructions not ground for reversal. Even though the rulings upon the giving or refusing of instructions are subject to criticism, yet if the jury were sufficiently and fully instructed when all the instructions given are taken into consideration, such ruling is not ground for reversal.